 


109 HRES 704 IH: Congratulating the University of Maryland on the occasion of its 150th anniversary.
U.S. House of Representatives
2006-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 704 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2006 
Mr. Hoyer (for himself, Mr. Cardin, Mr. Gilchrest, Mr. Bartlett of Maryland, Mr. Wynn, Mr. Cummings, Mr. Ruppersberger, and Mr. Van Hollen) submitted the following resolution; which was referred to the Committee on Education and the Workforce
 
RESOLUTION 
Congratulating the University of Maryland on the occasion of its 150th anniversary. 
 
Whereas the University of Maryland was established by the State legislature in 1856 as the Maryland Agricultural College on land purchased from descendants of the original proprietor; 
Whereas the University of Maryland became an early beneficiary of the Federal land grant program created by the Morrill Act in 1862, and subsequently became a leader among State universities receiving Federal land grants; 
Whereas the University of Maryland was designated the “flagship” campus of the University System of Maryland by an Act of the State legislature in 1988; 
Whereas since that time, the University of Maryland has made significant advances in becoming a nationally recognized major research institution, which has attracted an impressive faculty and graduate and undergraduate student body, making the University an innovative and resourceful leader among public universities; 
Whereas the University of Maryland has successfully entered into Federal, State, and private partnerships, in the United States and abroad, to further its educational and research mission, resulting in significant intellectual and economic benefits to the State and Nation; 
Whereas such Federal partnerships, many of which have been established at the University of Maryland’s new M Square research park, include the Food and Drug Administration’s Center for Food Safety and Applied Nutrition, the National Oceanic and Atmospheric Administration’s National Center for Weather and Climate Prediction, the Maryland Center for Advanced Study of Language, and several programs administered by the Department of Homeland Security, as well as the construction of the magnificent National Archives II facility on the western edge of the University campus; 
Whereas the athletics program at the University of Maryland, both men’s and women’s, has brought great pride to the members of the campus community and to the citizens of Maryland, and has garnered the University numerous conference and national championships; and 
Whereas administrators, faculty, staff, students, and athletes of the University of Maryland, past and present, have worked diligently to achieve these successes and recognitions: Now, therefore, be it 
 
That the House of Representatives— 
(1)congratulates the University of Maryland on the occasion of its 150th anniversary; and 
(2)commends the President of the University, Dr. C. D. Dan Mote, Jr.; the Chancellor of the University System of Maryland, Dr. William E. Kirwan; the Chairman of the Board of Regents, Mr. David Nevins; and the administration, faculty, staff, graduate and undergraduate students, and alumni of the University for their outstanding performance. 
 
